Exhibit 3.03 STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Commercial Recordings Division 202 N. Carson Street Carson City, NV 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 OFFICE OF THE SECRETARY OF STATE FRED BAUMAN Job:C20130805-1552 August 5, 2013 NV Special Handling Instructions: FSC EMAIL SAE 8/5/13 Charges Description Document Number Filing Date/Time Qty Price Amount Amendment 20130515840-69 8/5/2013 11:30:52 AM 1 24 Hour Expedite 20130515840-69 8/5/2013 11:30:52 AM 1 Total Payments Type Description Amount Credit 044003|13080588053390 Total Credit Balance:$0.00 Job Contents: File Stamped Copy(s): 1 FRED BAUMAN NV ROSSMILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TONRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20130515840-69 Filing Date and Time 08/05/201311:30 AM Entity Number E0202272010-1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: SUJA MINERALS, CORP. 2. The articles have been amended as follows: (provide article numbers, if available) ARTICLE III, AUTHORIZATION OF CAPITAL STOCK, is deleted, and the following is substituted: See Attachment A attached hereto, incorporated by reference herein. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 51%+. 4. Effective date and time of filing: (optional)
